Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 1 of 35 PageID# 1126




                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF VIRGINIA, ALEXANDRIA DIVISION

                                             )
  JOSEPH RUFO,                               )
                                             )   Case 1:18-cv-37-LMB-MSN
  Plaintiff,                                 )
                                             )
  vs.                                        )
                                             )   JURY TRIAL DEMANDED
  ACLARA TECHNOLOGIES, LLC,                  )
                                             )
  Defendant.                                 )
                                             )   ELECTRONICALLY FILED
                                             )

                        JOINT PROPOSED JURY INSTRUCTIONS
                  (with Agreed, Disputed, and Partially Disputed Instructions)
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 2 of 35 PageID# 1127




                          PROPOSED INSTRUCTION NO. 1
               Section 1981 Introductory Instruction (Partially Disputed)1

        In this case the Plaintiff Joseph Rufo has made a claim under 42 U.S.C. §
  1981, a Federal Civil Rights statute that prohibits discrimination against an
  employee because of the person’s race. Section 1981 also prohibits employers
  from retaliating against an employee for participating in any manner in a charge of
  discrimination.
         The purpose of Section 1981’s prohibition on retaliation is to protect Section
  1981’s prohibition on intentional discrimination in employment. [If employees are
  afraid of reprisal by their employers for reporting discrimination, then more
  illegal discrimination is likely to occur.2]
         You must determine whether Defendant Aclara Technologies, LLC
  retaliated against Mr. Rufo for engaging in activity protected by Section 1981. If
  you find that it did, you must assess compensatory damages in Mr. Rufo’s favor.
  You are not here to determine whether Aclara engaged in discrimination.

          Aclara denies that Mr. Rufo was retaliated against in any way.

          I will now instruct you more fully on the issues you must address in this
  case.

  Plaintiff’s Position:
      The bracketed and emboldened text is proposed by Plaintiff and
        objected to by Defendant. Plaintiff asserts that this test is necessary to
        aid the jury in understanding the importance of anti-retaliation statutes
        and is a correct statement of law.

  Defendant’s Position:
     Defendant objects that such language is not standard in this context,
       and if used, would inflame the passions of the jury and create the false
       impression that this case presents underlying illegal discrimination.

  1
    Adapted from Model Civ. Jury Instr. 3d Cir. 6.0 (2018).
  2
    See Burke v. Anne Arundel Medical Center, 2015 WL 2227914 at *3 (D. Md. May 8, 2015)
  (citing Robinson v. Shell Oil Co., 519 U.S. 337, 346 (1997).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 3 of 35 PageID# 1128




                          PROPOSED INSTRUCTION NO. 2
             Elements of a Retaliation Claim under Section 1981 (Agreed)3

        To prevail on this claim against Aclara, Mr. Rufo must prove each of the
  following by a preponderance of the evidence:

        First: that Rufo engaged in protected activity.
        Second: that Aclara took an action or actions against Rufo that a reasonable
        employee would have found materially adverse; and.

        Third: Aclara would not have taken some or all of these actions if not for
        Rufo’s protected activity.




  3
   Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
  Hoc Committee, September 2013, available at
  http://www.facultyfederaladvocates.org/employment-jury-instructions/.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 4 of 35 PageID# 1129




                         PROPOSED INSTRUCTION NO. 3(a)

       Protected Activity (Plaintiff’s Proposed Instruction - Partially Disputed)4

         Section 1981 protects employees who make a claim of racial discrimination
  or retaliation, or participate in any manner in a claim of discrimination or
  retaliation, or in any related investigation or proceeding.

         In this case, Mr. Rufo asserts that he engaged in the following protected
  activities: that he began tracking what he described as the proportional amount of
  discipline issued to certain SGS Installers by race, and that he filed this lawsuit
  alleging retaliation for engaging in protected activity.

         Mr. Rufo does not have to prove that Aclara actually engaged in
  discrimination against the SGS Installers. That is not at issue in this case and not
  for you to decide or consider. Rather, Mr. Rufo’s analysis is protected activity if
  you find that he had an objectively reasonable, good faith belief that someone
  else’s right to be free from intentional racial discrimination [may have been]
  violated, and he communicated that belief with the intent to oppose discrimination
  by Aclara.5

        [Mr. Rufo need not affirmatively prove that his spreadsheet reflected
  actual discrimination. Rather, Mr. Rufo must show that a reasonable person
  could believe that his spreadsheet showed discrimination.]6



  4
    Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
  Hoc Committee, September 2013, available at
  http://www.facultyfederaladvocates.org/employment-jury-instructions/; See also Nat’l R.R.
  Passenger Corp. v. Morgan, 536 U.S. 101 (2002).
  5
    Clark County v. Breeden, 532 U.S. 268, 271 (2001); Jordan v. Alternative Res. Corp., 458 F.3d
  332, 341 (4th Cir. 2006).
  6
    General Bldg. Contractors Ass’n, Inc. v. Penn., 458 U.S. 375, 391 (1982); Mozee v. American
  Commercial Marine Serv. Co., 940 F.2d 1036, 1053 (7th Cir. 1991); Strothers v. City of Laurel,
  Md., 895 F.3d 317, 328 (4th Cir. 2018) (quoting Boyer-Liberto v. Fontainebleau Corp., 786 F.3d
  264, 281 (4th Cir. 2015)); Clover v. Total System Serv.’s, Inc., 176 F.3d 1346, 1351 (11th Cir.
  1999); Taylor v. Millenium Corp., No. 1:15-cv-1046, 2016 WL 927185, at *9 (E.D. Va. Mar. 4,
  2016).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 5 of 35 PageID# 1130




         Furthermore, Mr. Rufo must prove that he opposed what he reasonably
  believed to be intentional discrimination. Opposition to unlawful discrimination
  cannot be equivocal, but instead Mr. Rufo must have stood in opposition to it – not
  just objectively reported its existence or attempted to serve as an intermediary.7

         I have already ruled that Mr. Rufo’s filing of this lawsuit is protected
  activity and you should treat it as such for the purposes of your deliberations.

        NOTE:

  Plaintiff’s Position: “May Have Been”

      Plaintiff asserts that Mr. Rufo must prove that he had an objectively
       reasonable, good faith belief that someone else’s right to be free from
       intentional racial discrimination may have been violated. A retaliation
       plaintiff need not prove the merits of the underlying discrimination that
       he is reporting; rather, he must merely show he was acting on a good
       faith, objectively reasonable belief that a violation may be occurring.
       Clark County v. Breeden, 532 U.S. 268, 271 (2001); Jordan v. Alternative
       Res. Corp., 458 F.3d 332, 341 (4th Cir. 2006). “[Plaintiffs] are not
       required to collect enough evidence of discrimination to put the
       discrimination case before a jury before they blow the whistle.” Moore
       v. City of Philadelphia, 461 F.3d 331, 345 (3d Cir. 2006). In an en banc
       opinion, the U.S. Court of Appeals for the Fourth Circuit explained that
       this standard sets an intentionally low bar “because it protects an
       employee… who promptly speaks up…., rather than remaining silent
       and thereby allowing discriminatory conduct to continue unchallenged,
       while forfeiting any judicial remedy he might have.” Boyer-Liberto v.
       Fontainebleau Corp., 786 F.3d 264, 284 (4th Cir. 2015).

  Defendant’s Position: “May Have Been”

      Defendant asserts that Mr. Rufo must prove that he had an objectively
       reasonable good faith belief that someone else’s right to be free from
       intentional racial discrimination was underway or imminent. What Mr.

        7
            Moore v. City of Philadelphia, 461 F.3d 331, 350 (3rd Cir. 2006).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 6 of 35 PageID# 1131




        Rufo urges is a distortion of the applicable framework. Mr. Rufo need
        not merely prove that he had an objectively reasonable belief that
        Section 1981 discrimination might have been occurring, but rather an
        objectively reasonable believe that Section 1981 discrimination was
        underway or imminent. See, e.g. Strothers v. City of Laurel, MD, 895
        F.3d 317 (4th Cir. 2018) (stating that the protected activity inquiry is
        “whether the circumstances known to [the plaintiff] at the time of [his]
        complaint support a reasonable belief that a hostile work environment
        existed or was in progress”) (emphasis added). To hold otherwise would
        eviscerate the objectivity requirement, as well as the requirement that
        the reasonable belief standard is based on the facts Mr. Rufo possessed
        at the time.

  Plaintiff’s Position: Bracketed Paragraph Regarding Reasonable Belief

      Plaintiff asserts that this paragraph is a simple and correct statement of
       the law regarding reasonable belief, as more fully argued in Plaintiff’s
       position on Defendant’s proposed instruction 3(b).

  Defendant’s Position: Bracketed Paragraph Regarding Reasonable Belief

      Furthermore, Defendant objects to Mr. Rufo’s bracketed and bolded
       paragraph regarding oppositional activity because it is neither neutral
       nor accurate, as it omits focus on the objectivity requirement, omits that
       Section 1981 only prohibits intentional discrimination, and omits that
       the objectivity requirement requires that Mr. Rufo’s belief be measured
       against substantive law. In this way, Mr. Rufo’s proposed language
       presents an incomplete picture of applicable law.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 7 of 35 PageID# 1132




                         PROPOSED INSTRUCTION NO. 3(b)

      Protected Activity (Defendant’s Proposed Instruction - Partially Disputed)8

         Section 1981 protects employees who make a claim of racial discrimination
  or retaliation, or participate in any manner in a claim of discrimination or
  retaliation, or in any related investigation or proceeding.

         In this case, Mr. Rufo asserts that he engaged in the following protected
  activities: that he began tracking what he described as the proportional amount of
  discipline issued to certain SGS Installers by race, and that he filed this lawsuit
  alleging retaliation for engaging in protected activity.

         Mr. Rufo does not have to prove that Aclara actually engaged in
  discrimination against the SGS Installers. That is not at issue in this case and not
  for you to decide or consider. Rather, Mr. Rufo’s analysis is protected activity if
  you find that he had an objectively reasonable, good faith belief that someone
  else’s right to be free from intentional racial discrimination [was] violated, and he
  communicated that belief with the intent to oppose discrimination by Aclara.9

         [The objective reasonableness requirement means that Plaintiff’s belief
  that his EEO Sheet reflected a violation of Section 1981 must be measured
  against existing substantive law. This does not mean that Mr. Rufo must
  affirmatively prove that his EEO Sheet reflected an actual Section 1981
  violation. Rather, it means that Mr. Rufo must show that a reasonable person
  could believe that his spreadsheet showed violations of Section 1981. Section
  1981 prohibits only intentional discrimination, but not disparate impact.10 ]

  8
    Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
  Hoc Committee, September 2013, available at
  http://www.facultyfederaladvocates.org/employment-jury-instructions/; See also Nat’l R.R.
  Passenger Corp. v. Morgan, 536 U.S. 101 (2002).
  9
    Clark County v. Breeden, 532 U.S. 268, 271 (2001); Jordan v. Alternative Res. Corp., 458 F.3d
  332, 341 (4th Cir. 2006).
  10
     General Bldg. Contractors Ass’n, Inc. v. Penn., 458 U.S. 375, 391 (1982); Mozee v. American
  Commercial Marine Serv. Co., 940 F.2d 1036, 1053 (7th Cir. 1991); Strothers v. City of Laurel,
  Md., 895 F.3d 317, 328 (4th Cir. 2018) (quoting Boyer-Liberto v. Fontainebleau Corp., 786 F.3d
  264, 281 (4th Cir. 2015)); Clover v. Total System Serv.’s, Inc., 176 F.3d 1346, 1351 (11th Cir.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 8 of 35 PageID# 1133




         Furthermore, Mr. Rufo must prove that he opposed what he reasonably
  believed to be intentional discrimination. Opposition to unlawful discrimination
  cannot be equivocal [or informational], but instead Mr. Rufo must have stood in
  opposition to it – not just objectively reported its existence or attempted to serve as
  an intermediary.11

         I have already ruled that Mr. Rufo’s filing of this lawsuit is protected
  activity and you should treat it as such for the purposes of your deliberations.

         NOTE:

  Plaintiff’s Position: Bracketed Paragraph Regarding Objective
  Reasonableness

      Plaintiff objects, and asserts that this language (drafted wholesale by
       Defendant) is not neutral and advocates Defendant’s position. Plaintiff
       further objects that this language is overly legalistic and therefore likely
       to confuse the jury. Plaintiff counter-proposes the bracketed and
       emboldened language in its Proposed Instruction 3(a), which is designed
       to distill Defendant’s proposed language to plain-English.

  Defendant’s Position: Bracketed Paragraph Regarding Objective
  Reasonableness

      Defendant proposes the above-bracketed language regarding objective
       reasonableness. Defendant asserts that this information is necessary to
       fully and accurately explain the law applicable to this case; in
       particular, the objective reasonableness requirement, which is a central
       issue.      Furthermore, Mr. Rufo’s proposed “plain-English”
       counterproposal (reflected by the bracketed text in Proposed
       Instruction 3(a)) is neither neutral nor accurate, as it omits focus on the
       objectivity requirement, omits that Section 1981 only prohibits
       intentional discrimination, and omits that the objectivity requirement

  1999); Taylor v. Millenium Corp., No. 1:15-cv-1046, 2016 WL 927185, at *9 (E.D. Va. Mar. 4,
  2016).
  11
     Moore v. City of Philadelphia, 461 F.3d 331, 350 (3rd Cir. 2006).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 9 of 35 PageID# 1134




        requires that Mr. Rufo’s belief be measured against substantive law. In
        this way, Mr. Rufo’s proposed “plain-English” counterproposal
        presents an incomplete picture of applicable law and, in doing so,
        misleads the jury.

  Plaintiff’s Position: Inclusion of “Or Informational”

      Plaintiff further objects to the bracketed and emboldened words “or
       informational” in the paragraph regarding opposition, on the basis that
       this language is not supported by or quoted from Moore v. City of
       Philadelphia, 461 F.3d 331, 350 (3rd Cir. 2006), as cited by Defendant.
       Further, the rest of the paragraph adequately conveys the law on this
       point.

  Defendant’s Position: Inclusion of “Or Informational”

      In response, Defendant urges that the inclusion of “or informational” is
       appropriate, as it paraphrases in plain English what the applicable case
       law specifies: that mere equivocal or objective reporting is not
       oppositional. See, e.g. Moore v. City of Philadelphia, 461 F.3d 331, 350
       (3rd Cir. 2006).         Moreover, Defendant selected the word
       “informational” to reflect the Court’s commentary at the parties’
       October 19, 2018 hearing.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 10 of 35 PageID# 1135




                            PROPOSED INSTRUCTION NO. 4

                            Materially Adverse Action (Agreed)12

         A “materially adverse” action is any action by Aclara that is likely to
   discourage a reasonable worker in Mr. Rufo’s position from exercising his rights
   under § 1981.

        I have already ruled that the following actions by Aclara toward Mr. Rufo
   were materially adverse:

             1. Placing Mr. Rufo on a written warning and performance improvement
                plan;
             2. Giving Mr. Rufo a negative performance review;
             3. Denying Mr. Rufo a merit salary increase; and
             4. Terminating Mr. Rufo’s employment.

         You should consider these actions by Aclara to be materially adverse for the
   purposes of your deliberations.




   12
      Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
   Hoc Committee, September 2013, available at
   http://www.facultyfederaladvocates.org/employment-jury-instructions/; Burlington N. & Santa
   Fe Ry. Co. v. White, 548 U.S. 53 (2006).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 11 of 35 PageID# 1136




                             PROPOSED INSTRUCTION NO. 5

                                       Causation (Agreed)13

          Mr. Rufo must prove that Aclara would not have taken its materially adverse
   employment actions against him but for any protected activity that he engaged in.
   To prove this, he does not need much to show that his protected activity was the
   sole factor in the decisions Aclara took against him. Instead, Aclara may be held
   liable for retaliation even if other factors contributed, so long as retaliation was the
   factor that made the difference. Ultimately, you must decide whether any
   protected activity by Mr. Rufo was the determinative factor on the disciplinary
   action that was taken by Aclara. “Determinative factor” means that if not for Mr.
   Rufo’s actions, the disciplinary action(s) would not have occurred




   13
      Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
   Hoc Committee, September 2013, available at
   http://www.facultyfederaladvocates.org/employment-jury-instructions/; see also Gross v. FBL
   Fin. Servs., Inc., 557 U.S. 167 (2009); Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1277-78
   (10th Cir. 2010); Hazen Paper Co. v. Biggins, 507 U.S. 604, 610 (1993).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 12 of 35 PageID# 1137




                             PROPOSED INSTRUCTION NO. 6
                             Proof of Retaliatory Intent (Agreed)14

          Mr. Rufo has the burden of proving Aclara’s retaliatory intent. Retaliation is
   intentional if it is done voluntarily, deliberately, and willfully. However, Mr. Rufo
   is not required to have direct evidence of retaliatory intent. Mr. Rufo can present
   direct or circumstantial evidence to show that his claimed protected activity caused
   Aclara’s materially adverse actions against him.
         Direct evidence of retaliation is remarks or actions that, if believed, prove
   that Mr. Rufo’s claimed protected activity was the cause of Aclara’s materially
   adverse actions against him.

          Indirect or circumstantial evidence includes proof of a set of circumstances
   that allow you to reasonably believe that Mr. Rufo’s claimed protected activity was
   the cause of the materially adverse actions that Aclara took against him.
          Circumstantial evidence can be shown by suspicious timing of events,
   ambiguous or contradictory statements, and other bits and pieces of information
   from which you infer an intent to retaliate. Evidence of a pattern of retaliatory
   conduct occurring soon after protected activity occurs could also raise an inference
   of retaliatory motive.
          In making a determination as to whether there was intentional retaliation in
   this case, you may consider any statement made or act done or omitted by a person
   whose intent is at issue, as well as all other facts and circumstances that indicate
   his or her state of mind.




   14
     Adapted from Federal Employment Jury Instructions Par. 1:300 (1999) & McNamara, Fed.
   Employment Jury Instruc. § 3.326 (2014) (as modified); 42 U.S.C. § 1981 McDonnell Douglas
   Corp. v. Green, 411 U.S. 792 (1973); Carter v. Ball, 39 F.3d 450, 460 (4th Cir. 1994); Stacks v.
   Southwestern Bell Yellow Pages, Inc., 996 F.2d 200, 201 (8th Cir. 1993); Troupe v. May
   Department Stores, Inc., 20 F.3d 734, 736 (7th Cir. 1994); Hunt-Goliday v. Metro. Water
   Reclamation Dist. Of Greater Chicago, 104 F.3d 1004, 1011 (7th Cir. 1997); Jackson v. RKO
   Bottlers of Toledo, Inc., 743 F.2d 370, 377 n.4 (6th Cir. 1984).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 13 of 35 PageID# 1138




                             PROPOSED INSTRUCTION NO. 7

                                   Pretext (Partially Disputed)15

          Mr. Rufo claims that Aclara’s stated reason for its materially adverse
   employment actions are not the true reasons, but instead pretext (or excuses) to
   cover up for retaliation. If you do not believe one or more of the reasons Aclara
   offered for its actions toward Mr. Rufo, then you may, but are not required to, infer
   that retaliation was the motivating factor in Aclara’s decision. Mr. Rufo need not
   disprove every reason stated by Aclara in order to prove pretext.16

          Mr. Rufo may show that Aclara’s stated reasons for its decisions are
   pretextual (not the true reasons) in several ways. Some examples of ways (although
   these are not the only ways) in which you may determine that Aclara’s stated
   reasons are pretext are:

               [Evidence that any one the of Aclara’s stated reasons for the
                decisions are false, contradictory, or implausible;17
               Evidence that Aclara acted contrary to a written or unwritten
                company policy or an established company practice;18


   15
      Adapted from Model Employment Law Jury Instructions, Faculty of Federal Advocates, Ad
   Hoc Committee, September 2013, available at
   http://www.facultyfederaladvocates.org/employment-jury-instructions/.
   16
      Fuentes v. Perskie, 32 F.3d 759, 764 n.7 (3d Cir. 1994) (“If the defendant proffers a bagful of
   legitimate reasons, and the plaintiff manages to cast substantial doubt on a fair number of them,
   the plaintiff may not need to discredit the remainder. That is because the factfinder's rejection of
   some of the defendant's proffered reasons may impede the employer's credibility seriously
   enough so that a factfinder may rationally disbelieve the remaining proffered reasons, even if no
   evidence undermining those remaining rationales in particular is available”);
           Moser v. MCC Outdoor, L.L.C., 630 F. Supp. 2d 614, 628 (M.D.N.C. 2009) (same);
   Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1126 (10th Cir. 2005) (same).
   17
      Kandrac v. Charleston Cty. Sch. Dist., No. 2:04-CV-23318-DCN, 2007 U.S. Dist. LEXIS
   29864, at *23-24 (D.S.C. Mar. 16, 2007), citing Winarto v. Toshiba Amer. Elecs. Components,
   Inc., 274 F.3d 1276, 1284 (9th Cir. 2001); Nichols v. Ashland Hosp. Corp., 251 F.3d 496, 502-03
   (4th Cir. 2001).
   18
      Jones v. Hydro Conduit Corp., No. 3:10-776-MBS-PJG, 2012 U.S. Dist. LEXIS 44768, at *15
   (D.S.C. Jan. 10, 2012).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 14 of 35 PageID# 1139




               Evidence that Aclara otherwise exhibited disturbing procedural
                irregularities in dealing with Mr. Rufo;19
               Evidence that Mr. Rufo was viewed as a good performer prior to
                his engaging in protected activity;20 and
               Evidence that any protected activities you find that Mr. Rufo
                engaged in were closely proximate in time to Aclara’s alleged
                retaliatory actions.21]

         If you find pretext, you may, but are not required to, infer that retaliation
   was the motivating factor that made a difference in Aclara’s treatment of Mr. Rufo.
   Ultimately, you must decide if you believe that any materially adverse employment
   actions against Rufo by Aclara were motivated by any protected activity by Rufo.

           NOTE:

   Plaintiff’s Position: Inclusion of Bracketed Examples of Pretext

         The bracketed and emboldened text is proposed by Plaintiff. Plaintiff
          asserts it is helpful to the jury to illustrate the various was that the law
          has stated that pretext (an esoteric legal concept) can be found. Further,
          these bullet points are taken from the cited pattern instruction.

   Defendant’s Position: Inclusion of Bracketed Examples of Pretext

         Defendant asserts that the inclusion of specific examples of pretext is
          unusual in this context, unnecessary, and unduly suggestive. Instead,
          the jury should be permitted to exercise its common sense to determine
          if the facts as introduced conform with the uncomplicated concept of
          pretext.



   19
      Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266-68 (1977).
   20
      Colgan v. Fisher Sci. Co., 935 F.2d 1407, 1422-23 (3d Cir. 1991) (en banc), cert denied, 502
   U.S. 941 (1991).
   21
      Foster v. Univ. of Md.-Eastern Shore, 787 F.3d 243, 253 (4th Cir. 2015); Jalil v. Avdel
   Corporation, 873 F.2d 701, 709 (3rd Cir. 1989).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 15 of 35 PageID# 1140




                           PROPOSED INSTRUCTION NO. 8(a)
                  Business Judgment (Plaintiff’s Proposed Instruction)22

          Aclara has offered nonretaliatory reasons for its actions towards Mr. Rufo If
   you believe Aclara’s stated reasons and if you find that the its actions towards Mr.
   Rufo would have occurred because of Aclara’s stated reasons regardless of Mr.
   Rufo’s protected activity, then you must find for Aclara. If you disbelieve Aclara’s
   stated reasons for its conduct, then you may, but are not required to, find that Mr.
   Rufo has proved intentional retaliation. In determining whether Aclara’s stated
   reasons for its actions were pretext, or excuses, for retaliation, you may not
   question Aclara’s business judgment. You cannot find intentional retaliation
   simply because you disagree with Aclara’s business judgment or believe it is harsh
   or unreasonable. You are not to consider Aclara’s wisdom. However, you may
   consider whether Mr. Rufo has proven that Aclara’s reason is merely a cover-up
   for discrimination.

                           PROPOSED INSTRUCTION NO. 8(b)
                 Business Judgment (Defendant’s Proposed Instruction)23
          When deciding Mr. Rufo’s retaliation claim, you must keep in mind that an
   employer is entitled to make business decisions for any reason, whether good or
   bad, so long as those decisions are not motivated by a factor that is illegal, such as
   retaliation. Accordingly, Aclara is entitled to make its own subjective personnel
   decisions, regardless of whether or not you agree with the decision, and can make a
   decision about an employee for any reason that is not discriminatory, retaliatory, or
   otherwise illegal. It is not your function as jurors to second-guess the decisions
   Aclara made with regard to Mr. Rufo if those decisions were otherwise lawful.
   Likewise, you may not find for Mr. Rufo and against Aclara just because you may
   disagree with Aclara’s stated reasons for their decisions with regard to Mr. Rufo,
   or because you believe that a decision was harsh or unreasonable. Instead, your


   22
     Adapted from Model Civ. Jury Instr. 3rd Cir. 5.1.2 (2018).
   23
     McNamara & Southerland, Federal Employment Jury Instructions (2005), §3:361, §2:540;
   Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 259 (1981); Furnco Constr. Corp. v.
   Waters, 438 U.S. 567, 576 (1978); Norbuta v. Loctite Corp., 1 F. App’x 305, 314 (6th Cir. 2001);
   Walker v. AT&T Technologies, 995 F.2d 846, 849 (8th Cir. 1993).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 16 of 35 PageID# 1141




   function is to determine only whether in making its decisions retaliation was the
   motivating factor in any of those decisions.

         NOTE:
   Plaintiff’s Position:

       Plaintiff asserts that his proposed instruction 15(a) is a correct
        statement of law and taken entirely from the Third Circuit pattern
        instructions. Plaintiff further asserts that Defendant’s proposed
        instruction 15(b) is largely drafted by Defendant in an argumentative
        and misleading manner. Specifically, the words “It is not your function
        as jurors to second-guess the decisions” implicitly contradict the basic
        concept that the jury is to second-guess the employer’s decisions by
        using circumstantial evidence to determine whether they are pretext.
        The fact that Defendant includes the proviso “if otherwise lawful” does
        not cure the deficiency because this language is legalistic and intended
        to bury the function of pretext in favor of Defendant’s business
        judgment.
   Defendant’s Position:

       Defendant asserts that its proposed instruction is a correct statement of
        law and also adapted from a commonly used pattern instruction, which
        itself is based on applicable law. In essence, this disagreement is not a
        substantive one: Defendant does not contest the accuracy of Plaintiff’s
        proposed instruction, but instead submits that Defendant’s proposed
        instruction is superior in terms of clarity, tone, and focus on the
        centrality of retaliation (to the exclusion of other, subjective factors) to
        the jury’s deliberations.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 17 of 35 PageID# 1142




                               PROPOSED INSTRUCTION NO. 9
                                         Evidence (Agreed)24

             The evidence from which you are to find the facts consists of the following:

                    1. The testimony of the witnesses; and
                    2. Documents and other things received as exhibits;
                    [3. Any facts that are stipulated – that is, formally agreed to by
                    the parties; and
                    4. Any facts that are judicially noticed; that is, facts I say you
                    must accept as true even without other evidence.]

             The following things are not evidence:

                    1. Statements, arguments, and questions of the lawyers for the parties
                        in this case;
                    2. Objections by lawyers.
                    3. Any testimony I tell you to disregard; and
                    4. Anything you may see or hear about this case outside the
                        courtroom.

          You must make your decision based only on the evidence that you see and
   hear in court. Do not let rumors, suspicions, or anything else that you may see or
   hear outside of court influence your decision in any way.

          You should use your common sense in weighing the evidence. Consider it
   in light of your everyday experience with people and events, and give it whatever
   weight you believe it deserves. If your experience tells you that certain evidence
   reasonably leads to a conclusion, you are free to reach that conclusion.

          There are rules that control what can be received into evidence. When a
   lawyer asks a question or offers an exhibit into evidence, and a lawyer on the other
   side thinks that it is not permitted by the rules of evidence, that lawyer may object.
   This simply means that the lawyer is requesting that I make a decision on a
   particular rule of evidence. You should not be influenced by the fact that an
   24
        Adapted from Model Civ. Jury Instr. 3d Cir. 1.5 (2017).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 18 of 35 PageID# 1143




   objection is made. Objections to questions are not evidence. Lawyers have an
   obligation to their clients to make objections when they believe that evidence being
   offered is improper under the rules of evidence. You should not be influenced by
   the objection or by the court’s ruling on it. If the objection is sustained, ignore the
   question. If it is overruled, treat the answer like any other. If you are instructed that
   some item of evidence is received for a limited purpose only, you must follow that
   instruction.
         Also, certain testimony or other evidence may be ordered struck from the
   record and you will be instructed to disregard this evidence. Do not consider any
   testimony or other evidence that gets struck or excluded. Do not speculate about
   what a witness might have said or what an exhibit might have shown.

   NOTE: The bracketed and emboldened text is necessary if a stipulation is
   offered into evidence or if facts are judicially noticed. It is not presently
   anticipated by the parties that this will occur.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 19 of 35 PageID# 1144




                            PROPOSED INSTRUCTION NO. 10
                          Preponderance of the Evidence (Agreed)25

          I have instructed you that Mr. Rufo has the burden to prove his claim by a
   preponderance of the evidence. This means that Mr. Rufo has to prove to you, in
   light of all the evidence, that what he claims is more likely true than not true.
         To say it differently: if you were to put the evidence favorable to Mr. Rufo
   and the evidence favorable to Aclara on opposite sides of the scales, Mr. Rufo
   would have to make the scales tip somewhat on his side. If Mr. Rufo fails to meet
   this burden, the verdict must be for Aclara. If you find after considering all the
   evidence that a claim or fact is more likely true than not true, then the claim or fact
   has been proved by a preponderance of the evidence.
          In determining whether any fact has been proved by a preponderance of
   evidence in the case, you may, unless otherwise instructed, consider the testimony
   of all witnesses, regardless of who may have called them, and all exhibits received
   in evidence, regardless of who may have produced them.

          On certain issues, called affirmative defenses, Aclara has the burden of
   proving the elements of the defense by a preponderance of the evidence. I will
   instruct you on the facts that will be necessary for you to find on each affirmative
   defense. An affirmative defense is proven if you find, after considering all
   evidence in the case, that Aclara has succeeded in proving that the required facts
   are more likely so than not so.
           You may have heard of the term “proof beyond a reasonable doubt.” That is
   a stricter standard of proof and it applies only to criminal cases. It does not apply in
   civil cases such as this. So you should put it out of your mind.




   25
     Adapted from Model Civ. Jury Instr. 3d Cir. 1.10 (2017); Model Civ. Jury Instr. 9th Cir. 1.6
   (2017).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 20 of 35 PageID# 1145




                               PROPOSED INSTRUCTION NO. 11
                                    Weight of Testimony (Agreed)26

          You are the sole judges of the credibility of the witnesses and the weight
   their testimony deserves. You may be guided by the appearance and conduct of a
   witness, or by the manner in which a witness testifies, or by the character of the
   testimony given, or by evidence contrary to the testimony.

         You should carefully examine all the testimony given, the circumstances
   under which each witness has testified, and every matter in evidence tending to
   show whether a witness is worthy of belief. Consider each witness’s intelligence,
   motive and state of mind, and demeanor or manner while testifying.

          Consider the witness’s ability to observe the matters as to which the witness
   has testified, and whether the witness impresses you as having an accurate
   recollection of these matters. Also, consider any relation each witness may have
   with either side of the case, the manner in which each witness might be affected by
   the verdict, and the extent to which the testimony of each witness is either
   supported or contradicted by other evidence in the case.
          Inconsistencies or discrepancies in the testimony of a witness, or between
   the testimony of different witnesses may or may not cause you to discredit such
   testimony. Two or more persons seeing an event may see or hear it differently.
          In weighing the effect of a discrepancy, always consider whether it pertains
   to a matter of importance or an unimportant detail, and whether the discrepancy
   results from innocent error or intentional falsehood.

         After making your own judgment, you will give the testimony of each
   witness such weight, if any, that you may think it deserves. In short, you may
   accept or reject the testimony of any witness, in whole or in part.

         In addition, the weight of the evidence is not necessarily determined by the
   number of witnesses testifying to the existence or nonexistence of any fact. You
   may find that the testimony of a small number of witnesses as to any fact is more
   credible than the testimony of a larger number of witnesses to the contrary.
   26
        3 Fed. Jury Prac. & Instr. § 105:01 (6th ed.).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 21 of 35 PageID# 1146




                              PROPOSED INSTRUCTION NO. 12
                                    Bias of Witnesses (Agreed)27

          In deciding whether to believe a witness, you should specifically note any
   evidence of hostility or affection that the witness may have towards one of the
   parties. Likewise, you should consider evidence of any other interest or motive that
   the witness may have in cooperating with a particular party.

          It is your duty to consider whether the witness has permitted any such bias
   or interest to color his or her testimony. In short, if you find that a witness is
   biased, you should view his or her testimony with caution, weigh it with care, and
   subject it to close and searching scrutiny.




   27
        Davis v. Alaska, 415 U.S. 308, 316 (1974).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 22 of 35 PageID# 1147




                              PROPOSED INSTRUCTION NO. 13
                          Inconsistent Statements or Conduct (Agreed)28

         A witness may be discredited or “impeached” by contradictory evidence or
   by evidence that at some other time the witness has said or done something that is
   inconsistent with the witness's present testimony. If you believe any witness has
   been impeached and thus discredited, it is up to you to give the testimony of that
   witness whatever credibility, if any, you think it deserves.
          If a witness is shown knowingly to have testified falsely concerning any
   material matter, you have a right to distrust such witness’s testimony in other
   particulars and you may reject all the testimony of that witness or give it whatever
   credibility as you may think it deserves. An act or omission is “knowingly” done if
   it is done voluntarily and intentionally, and not because of mistake or accident or
   other innocent reason.




   28
        1 Devitt, Blackmar & Wolff, § 73.04; Model Civ. Jury Instr. 3d Cir. 2.1 (2017).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 23 of 35 PageID# 1148




                           PROPOSED INSTRUCTION NO. 14
                             Compensatory Damages (Agreed)29

          I am now going to instruct you on damages. Just because I am instructing
   you on how to award damages does not mean that I have any opinion on whether
   or not Aclara should be held liable.
          If you find by a preponderance of the evidence that Aclara intentionally
   retaliated against Mr. Rufo for engaging in protected activity, then you must
   consider the issue of compensatory damages. You must award Mr. Rufo an
   amount that will fairly compensate him for any injuries he actually sustained as a
   result of Aclara’s conduct. The damages that you award must be fair
   compensation, no more and no less. The award of compensatory damages is meant
   to put Mr. Rufo in the position he would have occupied if the discrimination had
   not occurred. Mr. Rufo has the burden of proving damages by a preponderance of
   the evidence.
          Mr. Rufo must show that the injury would not have occurred without
   retaliation by Aclara. Mr. Rufo must also show that retaliation by Aclara played a
   substantial part in bringing about the injury, and that the injury was either a direct
   result, or a reasonably probable consequence of Aclara’s act. This test — a
   substantial part in bringing about the injury — is to be distinguished from the test
   you must employ in determining whether Aclara’s actions were caused by
   retaliation. In other words, even assuming that Aclara’s actions were caused by
   retaliation, Mr. Rufo is not entitled to damages for an injury unless Aclara’s
   retaliatory actions actually played a substantial part in bringing about that injury.

         In determining the amount of any damages that you decide to award, you
   should be guided by common sense. You must use sound judgment in fixing an
   award of damages, drawing reasonable inferences from the facts in evidence. You
   may not award damages based on sympathy, speculation, or guesswork.

         You may award damages for any pain, suffering, inconvenience, mental
   anguish, or loss of enjoyment of life that Mr. Rufo experienced as a consequence
   of Aclara’s alleged retaliation, if proven. No evidence of the monetary value of
   29
     Adapted from Model Civ. Jury Instr. 3rd Cir. 6.4.1 (2018); 3 O’Malley, Grenig and Lee, Fed.
   Jury Prac. & Instruc., § 171:93 (6th ed.) (as modified).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 24 of 35 PageID# 1149




   intangible things such as pain and suffering has been, or need be, introduced into
   evidence. There is no exact standard for fixing the compensation to be awarded for
   these elements of damage. Any award you make should be fair in light of the
   evidence presented at the trial.

          I instruct you that in awarding compensatory damages, you are not to award
   damages for the amount of wages that Mr. Rufo would have earned, either in the
   past or in the future, if he had continued in employment with Aclara. These
   elements of recovery of wages that Mr. Rufo would have received from Aclara are
   called “back pay” and “front pay.” Back pay is to be awarded separately under
   instructions that I will soon give you, and any amount for back pay is to be entered
   separately on the verdict form.
          You may award damages for losses that Mr. Rufo may suffer in the future as
   a result of Aclara’s retaliation. For example, you may award damages for loss of
   earnings resulting from any harm to Mr. Rufo’s reputation that was suffered as a
   result of Aclara’s retaliation. Where a victim of retaliation has been terminated by
   an employer, and has sued that employer for retaliation, he may find it more
   difficult to be employed in the future, or may have to take a job that pays less than
   if the retaliation had not occurred. That element of damages is distinct from front
   pay, or the amount of wages Mr. Rufo would have earned in the future from Aclara
   if he had retained his job there.
        As I instructed you previously, Mr. Rufo has the burden of proving his
   damages by a preponderance of the evidence. But the law does not require that Mr.
   Rufo prove the amount of his losses with mathematical precision; it requires only
   as much definiteness and accuracy as circumstances permit.

           In assessing damages, you must not consider attorney fees or the costs of
   litigating this case. Attorney fees and costs, if relevant at all, are for the court and
   not the jury to determine. Therefore, attorney fees and costs should play no part in
   your calculation of any damages.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 25 of 35 PageID# 1150




                              PROPOSED INSTRUCTION NO. 15
                             Back Pay Damages (Partially Disputed)30

             [If you find that Aclara intentionally retaliated against Mr. Rufo, then
   you must determine the amount of damages that Aclara’s actions have caused
   Mr. Rufo. Mr. Rufo has the burden of proving damages by a preponderance
   of the evidence.]
          You may award as back pay damages an amount that reasonably
   compensates Mr. Rufo for any lost wages and benefits, taking into consideration
   any increases in salary and benefits, including pension, that Mr. Rufo would have
   received from Aclara had Mr. Rufo not been the subject of Aclara’s intentional
   retaliation.
         Back pay damages, if any, apply from the date Aclara took a materially
   adverse employment action against Mr. Rufo until the date of your verdict.
        You must reduce any back pay award by the amount of the expenses that
   Mr. Rufo would have incurred in making those earnings.

        If you award back pay, you are instructed to deduct from the back pay figure
   whatever wages Mr. Rufo has obtained from other employment during this period.

             NOTE:
   Plaintiff’s Position: Language Regarding Burden

          Plaintiff objects to the bracketed and emboldened language as being
           redundant to the nearly identical language in proposed instruction no.
           13. Repeating instructions (or language therefrom) multiple times
           creates a false impression that certain instructions are more important
           than others.

   Defendant’s Position: Language Regarding Burden

          Defendant states that the bracketed and bolded language is critical to
           reminding the jury that, in contrast to some other employment laws,
   30
        Adapted from Model Civ. Jury Instr. 3rd Cir. 6.4.3 (2018).
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 26 of 35 PageID# 1151




        back pay under Section 1981 is not automatically awarded, but is
        instead discretionary and subject to Plaintiff’s burden of proof.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 27 of 35 PageID# 1152




                           PROPOSED INSTRUCTION NO. 16
                      Taxation of Compensatory Damages (Disputed)31

          Any damages that you assess in Mr. Rufo’s favor are “income” within the
   meaning of Federal and Virginia income tax laws and Mr. Rufo will have to pay
   income tax on any amounts assessed as damages. In determining the amount of the
   fair and reasonable compensation that you assess in Mr. Rufo’s favor, you may
   take into account the fact that he will have to pay income taxes on your
   assessment.

   NOTE:
   Plaintiff’s Position:

         This instruction is proposed by Plaintiff and objected to by Defendant.
          Plaintiff asserts that the law as cited in the footnote to the proposed
          instruction supports this as an element of his damages.
   Defendant’s Position:

         Defendant asserts that such an instruction is inflammatory,
          unnecessary, and an attempt to have the jury inflate any gross award
          beyond what is reasonably awardable. For instance, Mr. Rufo would
          have paid taxes on any wages he would have received had his position
          not been eliminated; therefore, back pay should not be artificially
          inflated so as to make it effectively tax free.




   31
      See Office of Chief Counsel, Internal Revenue Service Memorandum, p. 15, available at
   https://www.irs.gov/pub/lanoa/pmta2009-035.pdf
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 28 of 35 PageID# 1153




                           PROPOSED INSTRUCTION NO. 17(a)
                   Mitigation of Damages (Plaintiff’s Proposed Instruction)32

          You are instructed that Mr. Rufo has a duty under the law to "mitigate" his
   damages--that means that Mr. Rufo must take advantage of any reasonable
   opportunity that may have existed under the circumstances to reduce or minimize
   the loss or damage caused by Aclara. It is Aclara’s burden to prove that Mr. Rufo
   has failed to mitigate. So if Aclara persuades you by a preponderance of the
   evidence that Mr. Rufo failed to take advantage of an opportunity that was
   reasonably available to him, then you must reduce the amount of Mr. Rufo’s
   damages by the amount that could have been reasonably obtained if he had taken
   advantage of such an opportunity.

                           PROPOSED INSTRUCTION NO. 17(b)
                  Mitigation of Damages (Defendant’s Proposed Instruction)33
         Mr. Rufo must make every reasonable effort to minimize or reduce his
   damages for loss of compensation by seeking employment. This referred to as
   “mitigation of damages.” Aclara must prove by a preponderance of the evidence
   that Mr. Rufo failed to mitigate his damages for loss of compensation.

          If you determine Mr. Rufo is entitled to lost compensation, you must reduce
   the loss by
             1.     What plaintiff earned and received as benefits; and
         2.     What plaintiff could have earned by reasonable effort during the
   period from the end of Mr. Rufo’s employment with Aclara until the date of trial.

        Mr. Rufo must accept employment that is “of a like nature.” In determining
   whether employment is “of a like nature,” you may consider:

             1.     the type of work,

             2.     the hours worked,

   32
        Adapted from Model Civ. Jury Instr. 3rd Cir. 6.4.1 (2018)
   33
     O’Malley, Grenig & Lee, Federal Jury Practice and Instructions – Civil, Vol. 3 § 171.95 (5th
   ed. 2000
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 29 of 35 PageID# 1154




         3.     the compensation,
         4.     the job security,

         5.     the working conditions, and

         6.     other conditions of employment.

          You must decide whether Mr. Rufo acted reasonably in not seeking or
   accepting a particular job. If you determine Mr. Rufo did not make reasonable
   efforts to obtain another similar job, you must decide whether any damages
   resulted from Mr. Rufo’s failure to do so.
          You must not compensate Mr. Rufo for any portion of his loss of
   compensation resulting from his failure to make reasonable efforts to reduce his
   loss of compensation.

         NOTE:

   Plaintiff’s Position:

       Plaintiff asserts that his proposed instruction 17(a), adapted from the
        Third Circuit model instructions, adequately instructs the jury on his
        obligation to mitigate his damages. Plaintiff asserts that Defendant’s
        proposed instruction 17(b) is unnecessarily long, complex, and implicitly
        argumentative.
   Defendant’s Position:

       Defendant asserts that the Third Circuit Court of Appeals model form
        urged by Plaintiff is inadequate to fully inform the jury on the concepts
        applicable to Mr. Rufo’s burden to mitigate his damages within the
        context of an employment claim. Defendant’s proposed language –
        which itself derives from a model instruction – is both neutral in tone
        and accurate in substance.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 30 of 35 PageID# 1155




                              PROPOSED INSTRUCTION NO. 18
                      Malice or Reckless Indifference (Partially Disputed)34

          Mr. Rufo claims that Aclara acted with malice or reckless indifference to his
   federally protected rights and that as a result there should be an award of what are
   called “punitive” damages.
          A finding of malice or reckless indifference against Aclara is permissible in
   this case only if you find by a preponderance of the evidence that a management
   official of Aclara personally acted with malice or reckless indifference to Mr.
   Rufo’s federally protected rights. You are instructed that Michael Garcia, Lyn
   Salvo, Gina Petrella, and Jill Mecey are management employees of Aclara.

          An action is with malice if a person knows that it violates federal law
   prohibiting retaliation and does it anyway. An action is with reckless indifference
   if taken with knowledge that it may violate the law.
          [However, even if you make a finding that there has been an act of
   retaliation, you cannot make a finding of malice or reckless indifference
   against Aclara if Aclara proves by a preponderance of the evidence that it
   made a good-faith attempt to comply with the law, by implementing policies
   and procedures designed to prevent unlawful retaliation such as that suffered
   by Mr. Rufo.]

   NOTE:
   Plaintiff’s Position:

          The emboldened and bracketed text is a correct statement of law, but it
           is also repeated almost verbatim in Proposed Instruction No. 19.
           Plaintiff asserts that no instruction (or language therefrom) should be
           repeated more than once to avoid creating a false impression that such
           language is more important than other instructions that are only given
           once. Plaintiff insists that this applies regardless of the fact that
           Proposed Instruction No. 19 will not be read until after the jury’s initial
           deliberations, as jurors are presumed by law to remember and follow

   34
        Adapted from Model Civ. Jury Instr. 3rd Cir. 6.4.2 (2018)
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 31 of 35 PageID# 1156




        their instructions.

   Defendant’s Position:

      Defendant posits that its good faith efforts to comply with Section 1981
       is relevant to both the jury’s consideration of malice or reckless
       indifference (during deliberations during the liability phase of trial), as
       well as its consideration of punitive damages (during the punitive
       damages phase of trial). Indeed, in Kolstad v. American Dental Ass’n.,
       527 U.S. 526, 544, the U.S. Supreme Court recognized that “[w]here an
       employer has undertaken such good faith efforts at Title VII
       compliance, it demonstrates that it never acted in reckless disregard of
       federally protected rights.” (internal citations and quotations omitted).
       Therefore, the contested portion of this instruction must be given
       during the liability phase of trial, as the jury must consider the concept
       of good faith efforts to comply with Section 1981 in determining
       whether or not Aclara acted with malice or reckless indifference to Mr.
       Rufo’s federally protected rights. The same portion must also be given
       during the punitive damages phase of trial, if any, because the issue of
       vicarious liability for punitive damages remains of the utmost
       importance during the second phase of trial.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 32 of 35 PageID# 1157




           PROPOSED INSTRUCTION NO. 19 (For Punitive Damages Phase)

                                    Punitive Damages (Agreed)35

          Because you have decided that Aclara acted with malice or reckless
   indifference to Mr. Rufo’s federally-protected rights, you now must determine
   whether to award what are called “punitive damages.” A jury may award punitive
   damages to punish a defendant, and to deter the defendant and others like the
   defendant from committing such conduct in the future.

          But even if you make a finding that there has been an act of retaliation with
   malice or reckless disregard of Mr. Rufo’s rights, you cannot award punitive
   damages if Aclara proves by a preponderance of the evidence that it made a good-
   faith attempt to comply with the law, by implementing policies and procedures
   designed to prevent unlawful retaliation such as that suffered by Mr. Rufo.
         An award of punitive damages is discretionary; that is, if you find that the
   legal requirements for punitive damages are satisfied, and that Aclara has not
   proved that it made a good-faith attempt to comply with the law, then you may
   decide to award punitive damages, or you may decide not to award them. I will
   now discuss some considerations that should guide your exercise of this discretion.

          You should consider the purposes of punitive damages. The purposes of
   punitive damages are to punish a defendant for a malicious or reckless disregard of
   federal rights, or to deter a defendant and others like the defendant from doing
   similar things in the future, or both. Thus, you may consider whether to award
   punitive damages to punish Aclara. You should also consider whether actual
   damages standing alone are sufficient to deter or prevent Aclara from again
   performing any wrongful acts that may have been performed. Finally, you should
   consider whether an award of punitive damages in this case is likely to deter others
   from performing wrongful acts similar to those Aclara may have committed.

         Next, you should consider the purposes of punitive damages in deciding the
   amount of punitive damages to award. That is, in deciding the amount of punitive
   damages, you should consider the degree to which Aclara should be punished for
   the wrongful conduct at issue in this case, and the degree to which an award of one

   35
        Adapted from Model Civ. Jury Instr. 3rd Cir. 6.4.2 (2018)
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 33 of 35 PageID# 1158




   sum or another will deter Aclara or others from committing similar wrongful acts
   in the future.

         The extent to which a particular amount of money will adequately
   punish a defendant, and the extent to which a particular amount will
   adequately deter or prevent future misconduct, may depend upon a
   defendant’s financial resources. Therefore, if you find that punitive damages
   should be awarded against Aclara, you may consider the financial resources
   of Aclara in fixing the amount of those damages.

   NOTE:

   Defendant’s Position: Aclara’s Financial Resources

       Defendant does not disagree with the substance of this instruction
        provided that it is given only if the Court decides that the jury may
        consider punitive damages, and objects to the bolded paragraph only to
        the extent that admissible evidence of Aclara’s financial resources is not
        introduced during the punitive damages phase of trial, if any.
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 34 of 35 PageID# 1159




   Respectfully Submitted,

   Joseph Rufo                            Aclara Technologies, LLC

   By: /s/ Joshua Erlich, Esq.            By /s/ J. Clay Rollins
                                          J. Clay Rollins, Esquire
   Bruce C. Fox, Esquire (pro hac vice)
                                          Virginia State Bar Number 84382
   bruce.fox@obermayer.com                clay.rollins@ogletreedeakins.com
   Andrew J. Horowitz, Esquire (pro hac   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
   vice)                                  P.C.
   andrew.horowitz@obermayer.com          901 East Byrd Street, Suite 1300
   Obermayer Rebmann Maxwell &            Riverfront Plaza, West Tower
   Hippel LLP                             Richmond, VA 23219
                                          Tel.: (804) 663-2330
   500 Grant Street, Ste. 5240
                                          Fax: (855) 843-1809
   Pittsburgh, PA 15219
   412-566-1500 (p)                       Heidi Kuns Durr, Esquire (pro hac vice)
   412-281-1530 (f)                       heidi.durr@ogletree.com
                                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
   Joshua Erlich (VA Bar No. 81298)       P.C.
   The Erlich Law Office, PLLC            7700 Bonhomme Avenue, Suite 650
                                          St. Louis, MO 63015
   2111 Wilson Blvd, Suite 700
                                          Tel.: (314) 802-3935
   Arlington, VA 22201
   Tel: (703) 791-9087                    John B. Flood, Esquire
   Fax: (703) 351-9292                    Virginia State Bar Number 79813
   Email: jerlich@erlichlawoffice.com     john.flood@ogletree.com
                                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                          P.C.
   Counsel for Plaintiff, Joseph Rufo     1909 K Street, NW, Suite 1000
                                          Washington, D.C. 20006
                                          Tel: (202) 887-0855

                                                Counsel for Defendant
Case 1:18-cv-00037-LMB-MSN Document 110 Filed 10/24/18 Page 35 of 35 PageID# 1160




                                         Certificate of Service

          I hereby certify that on this 24th day of October 2018, I electronically filed the foregoing
   with the clerk of the court using the CM/ECF system, which will send notification of such filing
   to counsel for Plaintiff:

                                       Joshua H. Erlich, Esquire
                                     Virginia State Bar No.: 81298
                                     The Erlich Law Office PLLC
                                     2111 Wilson Blvd., Suite 700
                                         Arlington, VA 22201
                                        Voice: (703) 791-9087
                                          Fax: (703) 351-9292
                                     jerlich@erlichlawoffice.com

                               Bruce Carl Fox, Esquire (pro hac vice)
                                       Penn. Bar No.: 42576
                               Andrew Jack Horowitz (pro hac vice)
                                      Penn. Bar No.: 311949
                            Obermayer Rebmann Maxwell & Hippel, LLP
                                  BNY Mellon Center, Suite 5240
                                          500 Grant Street
                                       Pittsburgh, PA 15219
                                 andrew.horowitz@obermayer.com
                                    bruce.fox@obermayer.com

                                          Counsel for Plaintiff

   Aclara Technologies, LLC

   By /s/ J. Clay Rollins        _____
   J. Clay Rollins, Esquire
   Virginia State Bar Number 84382
   clay.rollins@ogletreedeakins.com
   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
   901 East Byrd Street, Suite 1300
   Riverfront Plaza, West Tower
   Richmond, VA 23219
   Tel.: (804) 663-2330
   Fax: (855) 843-1809

          Counsel for Defendant
